Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered on July 27, 1989, convicting defendant, on his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing the defendant, as a violent predicate felony offender, to an indeterminate term of imprisonment of three to six years, unanimously affirmed.
On March 1, 1989, the defendant was observed by two plainclothes officers tugging at his right pants pocket, after which one of the officers saw the butt of a gun protruding from that same pocket. Defendant was arrested and read his Miranda rights. He voluntarily made statements on the way to the precinct house.
At a combined Mapp/Huntley hearing, a demonstration involving the defendant wearing his three-quarter length coat open while tugging at the unloaded gun supported the officers’ *232testimony that they saw the gun butt or the recognizable outline of the gun. (People v Taveras, 155 AD2d 131, 135, appeal dismissed 76 NY2d 871; People v Williams, 156 AD2d 288.)
Based on our review of the record, we find no basis to interfere with the hearing court’s evaluation of credibility and findings of fact.
We have considered the other contentions raised and find them to be without merit. Concur—Murphy, P. J., Sullivan, Asch, Kassal and Rubin, JJ.